14-1730
     Lin v. Lynch
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A098 230 362
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of January, two thousand sixteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            JOSÉ A. CABRANES,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YI TU LIN,
14            Petitioner,
15
16                  v.                                               14-1730
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Richard Tarzia, Belle Mead, New
24                                       Jersey.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Daniel
28                                       E. Goldman, Senior Litigation
29                                       Counsel; Todd Cochran, Trial
 1                               Attorney, Office of Immigration
 2                               Litigation, United States
 3                               Department of Justice, Washington,
 4                               D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 8   DENIED.

 9       Petitioner Yi Tu Lin, a native and citizen of the People’s

10   Republic of China, seeks review of a May 1, 2014, decision of

11   the BIA affirming a November 1, 2011, decision of an immigration

12   judge   (“IJ”)   denying   Lin’s       application   for   asylum   and

13   withholding of removal.     In re Yi Tu Lin, No. A098 230 362

14   (B.I.A. May 1, 2014), aff’g No. A098 230 362 (Immig. Ct. N.Y.

15   City Nov. 1, 2011).   We assume the parties’ familiarity with

16   the underlying facts and procedural history in this case.

17       Under the circumstances of this case, we have reviewed the

18   IJ’s decision as modified by the BIA.       See Xue Hong Yang v. U.S.

19   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).           Because

20   the BIA did not adopt or affirm the IJ’s adverse credibility

21   determination, that finding is not before this Court.        Id.    The

22   applicable standards of review are well established.            See 8

                                        2
1    U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

2    513 (2d Cir. 2009).

3          Lin alleges a fear that Chinese authorities will persecute

4    him   if   he   returns   to    China       because    of   his   practice   of

5    Christianity.     However, the agency did not err in concluding

6    that Lin’s fear was not objectively reasonable.                   Lin did not

7    allege past persecution, and thus was required either to show

8    that he would be singled out individually for persecution, or

9    that the Chinese government engages in a pattern or practice

10   of    persecuting    similarly      situated          persons.      8   C.F.R.

11   § 1208.13(b)(2)(iii).          He submitted no evidence that he would

12   be singled out individually for persecution, that is, he did

13   not assert that Chinese authorities are aware of his practice

14   of Christianity.

15         Nor did Lin establish a pattern or practice of persecution

16   of similarly situated individuals.              A pattern or practice is

17   the “systemic or pervasive” persecution of a group.                In re A-M-,

18   23 I. & N. Dec. 737, 741 (B.I.A. 2005).                 The record contains

19   some evidence showing that Christians are persecuted, but it

20   also contains ample evidence suggesting that the targeting is

21   localized and not systemic throughout China.                Accordingly, the
                                             3
1    agency did not err in finding that Lin’s pattern or practice

2    claim failed.   See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.

3    2007) (factfinder’s choice between two permissible views of the

4    evidence cannot be clearly erroneous); Jian Hui Shao v. Mukasey,

5    546 F.3d 138, 142, 149, 169-72 (2d Cir. 2008) (no error in BIA’s

6    evidentiary framework requiring applicant to show persecution

7    in his local area where punishment varies by region).   Further,

8    Lin’s testimony that his pastor was proselytizing in China, and

9    had safely made such a trip before, undercuts his claim that

10   the Chinese government generally persecutes people similarly

11   situated to Lin, i.e., members, not leaders, of underground

12   churches.

13       Since Lin did not meet his lower burden of establishing

14   eligibility for asylum, he cannot meet the higher standard

15   required to show entitlement to withholding of removal.      See

16   Jian Hui Shao, 546 F.3d at 156.

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21   is DISMISSED as moot.    Any pending request for oral argument
                                     4
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                               FOR THE COURT:
5                               Catherine O=Hagan Wolfe, Clerk




                                 5